ENVIRONMENTAL COMPLIANCE AGREEMENT

THIS ENVIRONMENTAL COMPLIANCE AGREEMENT (“Agreement”) is made as of June ___,
2007, by XLNT VETERINARY CARE INC., a Delaware corporation (“Obligor”), for the
benefit of FIFTH STREET MEZZANINE PARTNERS II, L.P., a Delaware limited
partnership (“Lender”).

OBLIGOR ENTERS THIS AGREEMENT on the basis of the following facts,
understandings, and intentions:

A. Lender is making or continuing an extension of credit to, or other financing
arrangements with XLNT VETERINARY CARE INC., a Delaware corporation
(“Borrower”). Such extension of credit or other financing arrangements, together
with any amendments, replacements, substitutions, extensions or refundings
thereof, are hereinafter referred to as the “Loan”.

B. In connection with the Loan, Obligor (who may or may not be Borrower) will
undertake or has undertaken certain obligations to Lender. Said obligations of
Obligor to Lender, together with any amendments, replacements, substitutions,
extensions or refundings thereof, are hereinafter referred to as the
“Obligation”.

C. The term “Collateral” shall mean any property to which Lender has been
granted a security interest by Obligor, Borrower, or any other person or entity
in connection with the Loan.

D. The term “Property” shall collectively mean those certain real properties
located in (i) the County of San Bernardino, State of California, commonly known
as 70513 Twentynine Palms Highway, Twentynine Palms and 57185 Twentynine Palms
Highway, Yucca Valley, and more particularly described in Exhibit A-1 attached
hereto; (ii) the County of Santa Clara, State of California, commonly known as
4111 El Camino Real, Palo Alto, and more particularly described in Exhibit A-2
attached hereto; and (iii) the County of Riverside, State of California,
commonly known as 30695 Hill Street, Thousand Palms, and more particularly
described in Exhibit A-3 attached hereto.

E. Lender would not make the Loan if, as a result, Lender might incur any
liability arising with regard to any Hazardous Substance, as defined in Section
1, below, now or hereafter present in, on, under or around any part of the
Property. Lender requires that Obligor execute this Agreement as a further
assurance against such liability.

F. It is the intention of Lender and Obligor that, as between Lender and
Obligor, Obligor shall be solely responsible for any and all liability arising
with regard to any Hazardous Substance now or hereafter present in, on, under or
around any portion of the Property, and Lender shall under no circumstances have
any liability therefor. Lender and Obligor intend this Agreement to be fully
enforceable to the maximum extent permitted by law.

NOW THEREFORE, in consideration of, and as an inducement for, Lender making the
Loan and for other good and valuable consideration, Obligor agrees as follows:

-1-

--------------------------------------------------------------------------------



1. Definition of Hazardous Substance. For purposes of this Agreement, a
“Hazardous Substance” (any two or more, “Hazardous Substances”) is defined to
mean any substance or material (including, without limitation, raw materials,
building components, wastes, and the products and byproducts of manufacturing or
other activities) which is or becomes designated, classified or regulated as
being “toxic”, “hazardous” or similarly designated, classified or regulated
under any federal, state or local law, ordinance, rule or regulation. The term
“Hazardous Substance” shall include, without limitation, (i) substances defined
as “hazardous substances” or “toxic substances” for purposes of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601 et seq. or the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq.; (ii) substances defined as “hazardous wastes” or
“hazardous substances” for purposes of Section 25117 or Section 25316,
respectively, of the California Health and Safety Code; and (iii) petroleum,
flammable explosives, urea formaldehyde insulation, asbestos and radioactive
materials.

2. Indemnity Regarding Hazardous Substances. Obligor agrees to indemnify and
hold Lender harmless from and against all liabilities, claims, actions,
foreseeable and unforeseeable consequential damages, costs and expenses
(including sums paid in settlement of claims and all consultant, expert and
legal fees and expenses, including allocated costs of in-house legal and
technical services) or loss directly or indirectly arising out of or resulting
from any Hazardous Substance being present at any time, whether before or after
the date of this Agreement, on or around any portion of the Property, or in the
soil, groundwater or soil vapor on or under any portion of the Property,
including those incurred in connection with any investigation of site conditions
or any clean-up, remedial, removal or restoration work, or any resulting damages
or injuries to the person or property of any third parties or to any natural
resources. Upon demand by Lender, Obligor shall defend any investigation, action
or proceeding alleging the presence of any Hazardous Substance in any such
location, which affects the Property or which is brought or commenced against
Lender, whether alone or together with Obligor or any other person or entity,
all at the cost of Obligor and by counsel and consultants to be approved by
Lender in the exercise of its reasonable judgment. In the alternative, Lender
may elect to conduct its own defense at the expense of Obligor.

3. Representation and Warranty Regarding Hazardous Substances. Before signing
this Agreement, Obligor researched and inquired, or has had an opportunity to
research and inquire, into the previous uses and ownership of the Property.
Based on that due diligence, Obligor represents and warrants that to the best of
Obligor’s knowledge, no Hazardous Substance has been released onto or disposed
of or otherwise is present in, on, under or around the Property, except to the
extent specifically disclosed to Lender in writing by Obligor.

4. Compliance Regarding Hazardous Substances. Except for those Hazardous
Substances used in connection with the business presently being conducted on the
Property and listed on Exhibit B, attached hereto, Obligor shall not and shall
not permit any third party to use, generate, manufacture, store, release,
discharge or dispose of any Hazardous Substance in, on, under or about the
Property, or transport any Hazardous Substance to or from the Property without
the prior written consent of Lender, which consent shall not be unreasonably
withheld so long as (i) such use, generation, manufacture, storage, release,
discharge or transport does not arise from a proposed change in the character of
the use of the Property and (ii) Obligor demonstrates to the satisfaction of
Lender that such use, generation, manufacture, storage, release, discharge or
transport will be in full compliance with all laws, ordinances, rules and
regulations governing or applicable to Hazardous Substances. Obligor has
complied and shall comply and cause all occupants of the Property to

-2-

--------------------------------------------------------------------------------



comply (including, if necessary, by resort to and diligent pursuit of all
available legal, equitable and administrative remedies and proceedings) with all
laws, ordinances, rules and regulations governing or applicable to Hazardous
Substances, the orders and directives of all governmental authorities having
jurisdiction over the Property as well as the recommendations of any qualified
environmental engineer or other expert which apply or pertain to the Property.

5. Notices Regarding Hazardous Substances. Until full performance of the
Obligation and repayment of the Loan, Obligor shall promptly notify Lender if
Obligor knows, suspects or believes there may be any Hazardous Substance on or
around the Property, or in the soil, groundwater or soil vapor on or under the
Property, or that Obligor, Borrower or the Property may be subject to any
threatened or pending investigation by any governmental agency under any law,
ordinance, rule or regulation pertaining to any Hazardous Substance, or may be
subject to any claim or litigation by a third party regarding the presence of a
Hazardous Substance. Obligor shall furnish Lender with copies of any notice,
summons, letter, report or other written communication relating to the presence
of Hazardous Substances on or around the Property within three (3) business days
after Obligor’s receipt thereof.

6. Remediation Work. If any investigation, site monitoring, containment,
cleanup, removal, restoration or other remediation work of any kind or nature
(the “Remediation Work”) is or becomes necessary or required pursuant to any
applicable federal, state or local law, ordinance, rule or regulation or the
order or directive of any governmental authority having jurisdiction over the
Property, the Hazardous Substances or the Remediation Work, or recommended by
any qualified environmental engineer or consultant, because of, or in connection
with, the past, present or future presence, suspected presence, release or
suspected release of a Hazardous Substance on or around any portion of the
Property or in the soil, groundwater or soil vapor on or under any portion of
the Property, Obligor shall promptly commence to perform, or cause to be
commenced, and thereafter diligently prosecute to completion, all such
Remediation Work. The Remediation Work will be conducted in accordance with the
documents, if any, identified in Exhibit C, attached hereto, and in full
compliance with all applicable laws, ordinances, rules and regulations, the
orders and directives of all governmental authorities having jurisdiction over
the Property, the Hazardous Substances or the Remediation Work. Obligor shall
cause all Remediation Work to be performed in a good and workman like manner by
one or more qualified environmental engineers or contractors, and under the
supervision of one or more qualified consulting engineers. Obligor’s obligations
with regard to the Remediation Work shall include obtaining a letter or other
written statement from all governmental authorities exercising jurisdiction over
the Property, the Hazardous Substances or the Remediation Work that no further
action is required. Obligor shall pay for all Remediation Work, including the
costs of plans and specifications, utilities, permits, fees, taxes and insurance
premiums in connection therewith, and shall keep the Property free from all
mechanics’ or other liens arising out of the Remediation Work. Obligor shall
keep Lender fully apprised of all developments and findings during the course of
any Remediation Work and shall furnish to Lender, promptly upon receipt or
preparation, such information concerning the Remediation Work as Lender may
request from time to time in order to verify Obligor’s compliance with this
section and to protect Lender’s security, including, without limitation, copies
of all reports, studies, analyses, contracts, manifests, orders and
correspondence. Upon Lender’s request, Obligor shall also furnish Lender with
written confirmation in a form satisfactory to Lender showing that all
contaminated soil and other materials removed from the Property and any other
property affected by the Remediation Work have been properly disposed of in
accordance with all applicable laws, ordinances, rules and regulations and the

-3-

--------------------------------------------------------------------------------



orders and directives of all governmental authorities having jurisdiction over
the Property, the Hazardous Substances or the Remediation Work. Lender shall
have the right, but not the obligation, to participate in any action or
proceeding relating to the presence or suspected presence of any Hazardous
Substances in, on, under or around the Property, or the necessity for or
adequacy of any Remediation Work. Such participation shall be solely for the
purpose of protecting Lender’s security, and shall not impose any liability on
Lender or result in a waiver of any default of Obligor.

7. Site Visits, Observations and Testing. Lender and its agents and
representatives shall have the right at any reasonable time to enter and visit
the Property for the purposes of observing the Property, taking and removing
soil or groundwater samples, and conducting tests on any part of the Property.
Lender is under no duty, however, to visit or observe the Property or to conduct
tests, and any such acts by Lender shall be solely for the purposes of verifying
Obligor’s compliance with this Agreement and protecting Lender’s security. No
site visit, observation or testing by Lender shall result in a waiver of any
default of Obligor or impose any liability on Lender. In no event shall any site
visit, observation or testing by Lender be a representation that Hazardous
Substances are or are not present in, on or under the Property, or that there
has been or shall be compliance with any law, regulation or ordinance pertaining
to Hazardous Substances or any other applicable law or regulation. Neither
Obligor nor any other party is entitled to rely on any site visit, observation
or testing by Lender. Lender owes no duty of care to protect Obligor or any
other party against, or to inform Obligor or any other party of, any Hazardous
Substances or any other adverse condition affecting the Property. Lender shall
not be obligated to disclose to Obligor or any other party any report or
findings made as a result of, or in connection with, any site visit, observation
or testing by Lender. In each instance, Lender shall give reasonable notice
before entering the Property or any place Lender is permitted to enter under
this Section. Lender shall make reasonable efforts to avoid interfering with the
use of the Property in exercising any rights provided in this Section.

8. Subrogation. Lender shall have full benefit of any and all rights which
Obligor now or hereafter may have against third parties with regard to Hazardous
Substances, whether such rights arise by contract or by operation of law, and
shall have the right, but not the obligation, to enforce such rights for the
sole benefit of Lender directly against any such third party. If the consent of
any such third party is necessary to fully effectuate the foregoing subrogation
and assignment of Obligor’s rights, Obligor shall promptly obtain such consent.

9. Event of Default. A breach by Obligor of any representation, covenant,
warranty or other provision of this Agreement shall constitute, at the election
of Lender in its sole discretion, an event of default under the Obligation.

10. Separate Unsecured Obligations. This Agreement shall not be secured by any
deed of trust securing the Obligation or the Loan or encumbering all or any
portion of the Property. The liability of Obligor under this Agreement shall not
be limited to or measured by the amount, if any, outstanding under the Loan or
Obligation or by reference to the value of any of the Property or Collateral. No
action for the enforcement of or recovery of damages under this Agreement shall
constitute an “action” within the meaning of Section 726 of the California Code
of Civil Procedure, and no judgment against Obligor in any action hereunder
shall constitute a money judgment or deficiency judgment within the meaning of
Sections 580(a), 580(b), 580(d) or 726 of the California Code of Civil
Procedure, to the extent California law is applicable. The rights of Lender
under this Agreement shall be cumulative and in addition to any other rights and
remedies of Lender under any other document or instrument or at law or in
equity.

-4-

--------------------------------------------------------------------------------



11. Waiver of Suretyship Defenses. If Obligor is a surety or a guarantor
hereunder for any obligation of the Borrower and the owner of the Property, or
either of them (“Principal”), Obligor expressly waives and relinquishes any and
all rights and remedies Obligor may have or be able to assert by reason of laws
relating to the rights and remedies of sureties or guarantors. Obligor
authorizes Lender, without notice to or consent from Obligor and without
affecting Obligor’s liability under this Agreement, from time to time to (a)
modify, waive, extend, renew or enforce any obligation of Principal; (b) take,
hold, enforce, waive, impair, compromise or release security for the performance
of any obligation of Principal; (c) apply any security and direct the order or
manner of sale as Lender in its sole discretion may determine; (d) release or
substitute, in whole or in part, any person or entity liable for any obligation
of Principal; and (e) settle or compromise any obligation of Principal. Obligor
waives (i) all rights to require Lender to proceed against Principal or any
other party, or proceed against or exhaust any security held by Lender or pursue
any other remedy in Lender’s power, (ii) any defense arising by reason of any
disability or other defense of Principal or by reason of the cessation from any
cause of the liability of Principal; (iii) any defense based on or arising out
of any setoff, defense or counterclaim which Principal may have or claim to have
against Lender, and (iv) any defense arising out of the impairment or loss of
any right of reimbursement or subrogation or any other right or remedy of
Obligor against Principal or any such security, regardless of the cause. Obligor
understands that if Lender forecloses by trustee’s sale on a deed of trust given
by Principal securing the Obligation or the Loan, Obligor might then have a
defense preventing Lender from thereafter enforcing Obligor’s obligations under
this Agreement. This defense arises because the trustee’s sale would eliminate
Obligor’s right of subrogation, and therefore Obligor would be unable to obtain
reimbursement from Principal. Obligor specifically waives this defense and all
rights and defenses that Obligor may have because the Obligation or the Loan are
secured by real property pledged by Principal. This means, among other things:
(1) Lender may exercise any rights or remedies which Lender has under this
Agreement without first foreclosing on any real or personal property collateral
pledged by Principal; and (2) if Lender forecloses on any real property
collateral pledged by Principal securing the Obligation or the Loan: (A) the
amount of the Obligation or the Loan may be reduced only by the price for which
the collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (B) Lender may exercise its rights and remedies
under this Agreement, even if Lender, by foreclosing on any real property
collateral pledged by Principal, has destroyed any right Obligor may have to
collect from Principal. This is an unconditional and irrevocable waiver of any
rights and defenses Obligor may have because the Obligation or the Loan is
secured by real property pledged by Principal. These rights and defenses
include, but are not limited to, any rights or defenses based upon Section 580a,
580b, 580d or 726 of the California Code of Civil Procedure, to the extent
California law is relevant, or similar laws in other states.

12. Survival. This Agreement and the obligations and liabilities of Obligor
hereunder shall survive and remain in full force and effect following the
performance, repayment or discharge of the Obligation and the Loan, including,
without limitation, by a full or partial reconveyance of all or any portion of
the Property or by amounts paid or credit bid at a foreclosure sale or by
discharge in connection with a deed in lieu of foreclosure. Obligor waives the
right to assert any statute of limitations as a bar to the enforcement of this
Agreement.

-5-

--------------------------------------------------------------------------------



13. Severability. If any of Obligor’s obligations hereunder shall be held to be
unenforceable, the remainder of this Agreement and its application to all
obligations other than those with respect to which it is held unenforceable
shall not be affected thereby and shall remain in full force and effect. All
rights, powers and remedies provided in this Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provisions
of law and are intended to be limited to the extent necessary so that they will
not render this Agreement invalid, unenforceable or not entitled to be recorded,
registered or filed under the provisions of any legal requirements.

14. Attorneys’ Fees. If Lender is required to enforce Obligor’s obligations
hereunder, Obligor shall pay to Lender all costs incurred, whether or not suit
is filed, including, but not limited to, reasonable attorneys’ fees (including
allocated costs of in-house legal services) and court costs.

15. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York.

16. Joint and Several Obligations. If more than one person or entity has
executed this Agreement as Obligor, their liability shall be joint and several.

17. Successors and Assigns. All of the provisions hereof shall inure to the
benefit of Lender and Lender’s successors and assigns and be binding upon
Obligor and Obligor’s successors and assigns; provided, however, that no
assignment of this Agreement by Obligor shall release Obligor from Obligor’s
obligations hereunder.

18. No Third-Party Beneficiary. The terms of this Agreement are for the sole and
exclusive protection and benefit of Lender. No party shall be a third-party
beneficiary hereunder and no provision hereof shall operate or inure to the use
or benefit of any third party.

19. Entire Agreement. There are no oral or side agreements between Lender and
Obligor affecting this Agreement, and this Agreement contains the entire
agreement of the parties with regard to the subject matter contained herein. No
amendment, modification, termination or cancellation of this Agreement shall be
effective unless in writing and signed by both Lender and Obligor.

[Signature Page Follows]

-6-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Obligor has executed this Agreement as of the date first
above written with the intent to be legally bound thereby.

“Obligor”

XLNT VETERINARY CARE INC.,
a Delaware corporation

 

 

 

By: 

 

 

 

 

 

 

Name: 

 

 

 

 

 

 

Title: 

 

 

 

-7-

--------------------------------------------------------------------------------



EXHIBIT A-1

PROPERTY

[See Attached]

--------------------------------------------------------------------------------



EXHIBIT A-2

PROPERTY

[See Attached]

--------------------------------------------------------------------------------



EXHIBIT A-3

PROPERTY

[See Attached]

--------------------------------------------------------------------------------



EXHIBIT B

KNOWN HAZARDOUS SUBSTANCES

List known Hazardous Substances below or write “None”.

 

NONE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT C

REMEDIATION PLANS

Describe Remediation Plans below or write “None”.

 

NONE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------